Citation Nr: 0417601	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  93-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, residuals of a left knee 
meniscectomy, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for left knee 
instability, residuals of a left knee meniscectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from July 1958 until August 
1961.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a January 1993 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Seattle, Washington.

Subsequent to the January 1993 rating action, the veteran's 
claim file was transferred to the RO in Pittsburgh, 
Pennsylvania and then again to the RO in Des Moines, Iowa.

The veteran's left knee appeal was previously before the 
Board in May 1995, July 1997, September 1999, January 2000 
and July 2003.  On those occasions a remand was ordered to 
accomplish further development.  


FINDINGS OF FACT

1.  The veteran's degenerative arthritis of the left knee is 
currently productive of complaints of pain and swelling; 
objectively, the veteran's left knee flexion was to 80 
degrees at worst and extension was to 5 degrees at worst, 
with crepitance and tenderness at the medial and lateral 
joint lines.

2.  The veteran's left knee instability is knee is currently 
productive of complaints of locking and buckling episodes; 
objectively, he had 2-3 mm. laxity with valgus stress.  


CONCLUSIONS OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 
5260, 5261 (2003).

The schedular criteria for an evaluation in excess of 10 
percent for instability of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters 

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Duty to Notify

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A July 2003 letter apprised the veteran of the information 
and evidence he needed to submit to substantiate his claims, 
as well as VA's development assistance.  Based on the above, 
the Board finds that the requirements under the VCAA with 
respect to the duty to notify have been satisfied in this 
case and that no further notice is required.  



Timing of notice

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the veteran's left knee claim, 
a substantially complete application was received on June 15, 
1992.  Thereafter, in a rating decision dated in January 1993 
that issue was denied.  Only after that rating action was 
promulgated did the AOJ, in July 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) [or Supplemental Statement of the 
Case (SSOC)] was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In the present case, the veteran specifically noted in a July 
2003 statement that "all evidence is with VA" and that he 
had nothing further to submit.  In light of that statement, 
the Board finds that any deficiency with respect to the 
"fourth element" of notice as described in Pelegrini  is 
harmless error.  

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
private and VA post service clinical reports are associated 
with the claims file.  Also of record are VA examination 
reports.  Additionally, the file contains documentation 
relating to a Social Security Administration (SSA) disability 
determination.  Finally, the veteran's own statements in 
support of his claim are of record.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.



Relevant law and regulations

Increased ratings- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

The veteran's claim of entitlement to an increased rating for 
a left knee disability was received by the RO in June 1992.  
VA outpatient treatment records at that time reflected 
complaints of chronic left knee pain.  In those records the 
veteran reported that he underwent a left lateral 
meniscectomy in 1961 and then had a total knee surgery in 
1979.  He continued to work as a machinist, which kept him on 
his feet.  The veteran complained of progressively worsening 
pain that kept him awake at night.  The provisional diagnosis 
was chronic left knee pain, worsening.  

November 1992 VA outpatient treatment reports reflect 
continued complaints of left knee pain. 

A May 1993 treatment report from the Downtown Clinic noted 
that the veteran's left knee was very tender along both joint 
lines and over the patella.  There was no effusion or laxity 
and drawer sign was negative.  X-rays showed advanced 
degenerative arthritis.

In his June 1993 substantive appeal, the veteran stated that 
he was unable to run at all due to his left knee pain.  He 
also reported that he could only walk for about an hour 
before he had to sit due to pain and swelling.  He was unable 
to squat and had difficulty with stairs and with prolonged 
sitting.  He described his left knee pain as "throbbing."  

Also in June 1993, the veteran was seen by J. B. S., M.D., in 
relation to his left knee problems.  The veteran reported 
episodic pain associated with activity.  He also had some 
baseline pain even when sedentary.  The knee swelled with 
activity and the veteran had restricted motion.  The veteran 
reported that he could not stand or walk for more than an 
hour at a time.  He also had difficulty squatting and 
kneeling.  He could not run.  The veteran further described 
symptoms suggestive of locking episodes.  

Objectively, the veteran had mild effusion in the left knee.  
Moderate hypertrophic changes were visible.  He walked free 
of a limp.  The veteran could bend his knee to 60 degrees and 
then stopped due to pain.  There was mild crepitus behind the 
patella as he extended the knee against gravity.  There was 
no evidence of malalignment.  There was tenderness at the 
medial and lateral joint lines.  He had 2+ relative lateral 
laxity with varus stress at 30 degrees.  There was a 
suggestion of a positive Lachman's test.  The veteran had 
crepitus at the lateral joint line with motion and with 
McMurray's test, but there was no evidence of meniscus 
displacement.  X-rays showed substantial degenerative 
changes, especially on the lateral side, and at least a 50 
percent loss of cartilage space in the right lateral 
compartment.  There was also a suggestion of a loose body 
proximal to the patella, and possibly one posteriorly as 
well.  J. B. S., M.D. gave an impression of moderate 
osteoarthritis.  J. B. S., M.D., believed that the veteran 
was capable of light work.

In SSA documents received by the RO in August 1993, the 
veteran was found to be at least moderately restricted as to 
climbing, crouching and stooping.  He was noted to be capable 
of sedentary work.  

In October 1994, the veteran was examined in conjunction with 
an SSA disability determination.  The veteran reported that 
he could walk up to 2 miles, but that such activity resulted 
in swelling and increased pain in the left knee.  
Objectively, the veteran's left knee flexion was limited to 
110 degrees.  He had infrapatellar swelling with palpable 
effusion of the left knee.  There was marked crepitus.  The 
veteran also had mild diffuse periarticular tenderness to 
palpation, which was most severe and pronounced laterally 
along the joint line.  He had normal muscle strength in both 
lower extremities.  The assessment was degenerative 
arthritis.

The veteran was examined by VA in April 1996.  The veteran 
complained of episodes of instability at least every 3 or 4 
months.  He reported pain.  He stated that he could walk one 
mile, but some days he has so much soreness that he could 
only walk one block.  He could not sit in the same position 
for more than 20 minutes without feeling pain.  He also had 
chronic swelling.

Objectively, there was significant soft tissue hypertophic 
change in the left knee, as well as some parapatellar 
swelling.  His left knee circumference was one inch larger 
than the right knee and he favored the left knee when 
walking, sitting or rising from a seated position.  There was 
tenderness along both the medial and lateral plateaus of the 
left knee, as well as parapatellar tenderness.  The veteran 
could extend the knee only to about 0-5 degrees and could 
flex only to about 90 degrees.  He had marked crepitus on 
both flexion and extension and there was discomfort at the 
extremes of motion.  There was no laxity.  

Following the physical examination in April 1996, the 
examiner commented that the veteran had significant activity 
impairment.  The veteran's degenerative changes in the left 
knee were described as "progressive."  

In a November 1997 correspondence the veteran again discussed 
his physical limitations brought about by his left knee 
disability.  He could not kneel, squat, run or jog.  He also 
could not sit or stand for prolonged periods of time.

A VA outpatient treatment report dated in May 1999 revealed 
left knee complaints.  The veteran stated that he could only 
walk 3 or 4 blocks before his left knee became painful.  When 
climbing stairs, he used his right leg only.  He stated that 
he had used that method for so long that his left thigh now 
felt weak.  

The veteran was next examined by VA in February 2000.  At 
that time, his posture was normal.  The veteran did use his 
arms to aid in rising from and sitting into his chair.  His 
gait was slow, with a limp favoring the left leg.  He did not 
use a brace, cane, crutch or other assistive device.  Further 
objective findings were as follows.

Flexion: 85 degrees left, with pain from 60 degrees; 115 
right.
Extension: 0 degrees bilaterally
Lachman's test: questionable, left; negative, right 
McMurray test: could not assess left knee; negative, right 
Additional findings: patellofemoral crepitus; mild effusion; 
moderate hypertrophic changes; and tenderness along medial 
and lateral joint line, left knee

The veteran was diagnosed with severe osteoarthritis of the 
left knee, which had a moderate to severe impact on 
functional ability.  He was further diagnosed with status 
post lateral meniscectomy of the left knee with subsequent 
debridement.  

The veteran was again examined by VA in June 2002.  The 
veteran stated that his pain was constant.  On a good day, he 
rated his pain at 3/10 with increases to 10/10.  His comfort 
level lessened with sitting, as the knee would freeze up on 
him.  His pain also worsened with standing or walking for 
greater than 10 minutes.  Following activity, the left knee 
would swell to such an extent that bending was almost 
impossible.  His knee would occasionally lock, forcing him to 
change his gait to a shuffle. At times his left knee had felt 
like it would give out and the veteran had nearly fallen a 
few times, mainly going down stairs.  The veteran did state 
that he was able to perform the basic activities of daily 
living without assistance.

Upon physical examination, the veteran's posture was normal.  
His gait was slow, with a limp favoring the left leg.  His 
extremities were properly aligned and were grossly symmetric.  
Extremity strength was normal.  Further objective findings 
were as follows:

Flexion: 5-60-80 left knee; 0-120 right
Extension: -5 left, with pain at maximum extension; 0 right 
Anterior drawer sign: 2-3 mm., left knee
Additional findings: significant patellofemoral crepitance; 
2-3 mm. laxity with valgus stress; and moderate tenderness 
with palpation of along medial and lateral joint lines, left 
knee.

The veteran was diagnosed with severe osteoarthritis of the 
left knee, which had a severe impact on functional ability.  

In a July 2003 statement, the veteran again reported that he 
could not sit, stand, squat, run jog or walk for any extended 
period of time without experiencing a great deal of pain.  He 
remarked that sometimes he could not walk at all.

The veteran was most recently examined by VA in July 2003.  
The veteran stated that he had left knee pain on a 24-hour-a-
day basis.  His pain greatly escalates with weight-bearing 
activities.  Ascending and descending steps was quite 
painful.  Sitting for prolonged periods, including riding in 
a car, was also very painful.  His left knee would swell 
considerably with weight-bearing activities.  The veteran's 
left knee would also buckle on occasion, and on a few 
occasions he has fallen as a result.  The veteran did not use 
a cane or any other assistive device.  He altered his gait to 
unload the left knee of his weight to the greatest extent 
possible.  The veteran added that he was very cautious when 
walking and that he stayed in his apartment 23 hours a day 
due to left knee pain.  He reported nighttime restlessness, 
but his left knee pain did not in itself cause him to wake 
repeatedly.  

Objectively, the veteran walked with a normal-paced gait and 
had a noticeable limp on the left lower extremity.  There was 
no redness or discoloration of the left knee.  There was no 
joint effusion.  The veteran had tenderness to palpation 
along the medial, lateral and patellofemoral articulation.  
There was crepitance with range of motion in the 
patellofemoral joint, which was painful when patella 
compression was applied.  McMurray's testing caused 
generalized tenderness throughout the joint, with no specific 
meniscal symptoms.  Ligamentous structures were intact 
medially and laterally.  Anterior and posterior drawer signs 
were negative.  The circumference measurement veteran's 
quadriceps was .5 inches less on the left as compared to the 
right lower extremity.  

Following objective examination, the veteran was diagnosed 
with severe osteoarthritis of the left knee.  X-rays showed 
near complete loss of the medial, lateral and patellofemoral 
joint spaces.  



Analysis

I.  Increased rating- degenerative arthritis, left knee

The veteran is currently assigned a 30 percent disability 
evaluation for degenerative arthritis of the left knee.  38 
C.F.R. Part 4, Diagnostic Code 5260 concerns limitation of 
leg flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

It is observed that the veteran is currently receiving the 
maximum available disability rating under Diagnostic Code 
5260.  Thus, in order to achieve an increased rating, 
alternate Code sections must be considered.  One such 
applicable alternate Code section is Diagnostic Code 5261.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

Applying the objective evidence to the criteria set forth 
above, the veteran would only be entitled to a noncompensable 
rating under Diagnostic Code 5261, for extension limited to 5 
degrees.  Indeed, in April 1996, the veteran had left leg 
extension of 0-5 degrees.  In February 2000, he could extend 
his left leg to 0 degrees.  In June 2002, his left leg 
extension was -5.  No competent evidence shows extension 
limited beyond these figures.  Therefore, Diagnostic Code 
5261 cannot serve as a basis for a higher disability 
evaluation here.   

The Board has also considered whether any other Diagnostic 
Codes might allow for an increased rating.  As the record 
does not establish ankylosis, Diagnostic Code 5256 is 
inapplicable.  As a separate rating was not established for 
left knee instability prior to February 2000, Diagnostic Code 
5257, for recurrent subluxation or lateral instability is 
also for consideration.  In any event, Diagnostic Code 5257 
does not offer an evaluation in excess of the currently 
assigned 30 percent rating.  Diagnostic Code 5258, for 
cartilage, semilunar, dislocated, with locking pain also 
fails to offer a rating in excess of 30 percent, precluding 
that Code section as a potential basis for a higher rating.  
No other Diagnostic Codes are found to apply.  

Additionally, the Board has considered whether a higher 
rating for the veteran's left knee arthritis is warranted on 
the basis of functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness, 
which results in additional disability beyond that reflected 
on range of motion measurements.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, because the veteran is receiving the maximum 
disability rating under Diagnostic Code 5260 for limitation 
of flexion, an increased evaluation on the basis of 
functional impairment due to pain is not possible.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

In summation, the medical evidence of record does not 
demonstrate that the veteran is entitled to an increased 
rating for left knee arthritis.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
left knee condition has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Increased rating for left knee instability, residuals of 
a left knee meniscectomy, currently evaluated as 10 percent 
disabling.

The veteran is currently assigned a 10 percent disability 
evaluation for left knee instability under Diagnostic Code 
5257.  That Code section contemplates "other impairment of 
the knee," described as involving recurrent subluxation or 
lateral instability.  Under Diagnostic Code 5257, a 10 
percent disability rating is warranted for slight impairment 
of the knee.  A 20 percent evaluation is for application 
where the evidence shows moderate knee impairment.  Finally, 
a 30 percent rating is warranted for severe impairment of the 
knee.   

Therefore, in order to be entitled to the next-higher 
disability evaluation under Diagnostic Code 5257, the 
evidence must demonstrate moderate knee impairment.  In the 
present case, the veteran has made subjective complaints of 
occasional locking in his left knee.  He also reported 
feeling that his knee was going to give out at times.  
Buckling of the left knee caused him to fall in a few 
instances.  

Objectively, a private treatment record dated in June 1993 
revealed symptoms suggestive of locking episodes.  At that 
time, he had 2+ relative lateral laxity with varus stress at 
30 degrees.  There was a suggestion of a positive Lachman's 
test.  Next, an April 1996 VA examination failed to show any 
laxity of the left knee.  Upon VA examination in February 
2000, the veteran had a questionable Lachman's test.  The 
examiner could not assess the results of McMurray's testing 
because the veteran was extremely resistive.  When examined 
by VA in June 2002, the veteran had an anterior drawer sign 
of 2-3 mm. and had 2-3 mm. laxity with valgus stress.  
Finally, in a July 2003 VA examination report, the veteran's 
left knee ligamentous structures were intact medially and 
laterally.  Anterior and posterior drawer signs were 
negative.

The Board finds that the objective findings described above 
are reflective of mild knee impairment consistent with the 
currently assigned 10 percent evaluation under Diagnostic 
Code 5257.  It is acknowledged that the veteran has severe 
problems relating to his left knee, however much of his 
symptomatology is attributable to his degenerative arthritis, 
for which he is separately compensated.  The evidence solely 
pertaining to subluxation or lateral instability is minimal 
and therefore a higher rating under Diagnostic Code 5257 is 
not warranted.  Moreover, because Diagnostic Code 5257, in 
and of itself, is not predicated upon loss of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  As such, a higher 
rating on the basis of functional limitation as due to such 
factors as pain and weakness is not permissible here.   

In conclusion, the medical evidence of record does not 
demonstrate that the veteran is entitled to an increased 
rating for left knee instability.  Rather, the veteran's 
disability picture is approximately reflected in the present 
10 percent evaluation under Diagnostic Code 5257.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The schedular criteria having not been met, entitlement to an 
increased rating for degenerative arthritis of the left knee, 
residuals of a left knee meniscectomy, is denied.

The schedular criteria having not been met, entitlement to an 
increased rating for instability of the left knee is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



